Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20   PageID.1   Page 1 of 15




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED    ASSOCIATION   OF   JOURNEYMEN
PLUMBERS AND JOURNEYMEN STEAMFITTERS
AND PIPEFITTERS LOCAL UNION NO. 357
PENSION FUND; KALAMAZOO PLUMBERS                       Case No.:
STEAMFITTERS AND PIPEFITTERS LOCAL UNION               HON.
NO. 357 HEALTH AND WELFARE INSURANCE                   Magistrate Judge:
FUND;     KALAMAZOO     PLUMBERS     AND
PIPEFITTERS LOCAL NO. 357 401(K) FUND;
KALAMAZOO PLUMBERS, PIPEFITTERS AND
HVAC     SERVICE    LOCAL     357  JOINT
APPRENTICESHIP    AND   TRAINING   FUND;
KALAMAZOO PLUMBERS AND PIPEFITTERS
LOCAL 357 INDUSTRY FUND; AND UNITED
ASSOCIATION OF JOURNEYMEN PLUMBERS
AND        JOURNEYMEN      STEAMFITTERS
INTERNATIONAL TRAINING FUND;

                            Plaintiffs,
v.

DAN WOOD COMPANY, a Michigan corporation,
MARION J. WOOD, an individual, and DANIEL J.
WOOD, JR., an individual, jointly and severally,

                            Defendants.

NOVARA TESIJA & CATENACCI, PLLC
ATTORNEYS FOR PLAINTIFFS
EDWARD J. PASTERNAK (P58766)
888 W. BIG BEAVER RD., SUITE 600
TROY, MI 48084
(248) 354-0380
ejp@ntclaw.com



                                    1
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20         PageID.2    Page 2 of 15



                                  COMPLAINT

      NOW COME Plaintiffs, by and through their attorneys, NOVARA TESIJA

& CATENACCI, PLLC, and for their Complaint, state as follows:

      1.     The Trustees of the United Association of Journeymen Plumbers and

Journeymen Steamfitters Local Union No. 357 Pension Fund; Kalamazoo

Plumbers Steamfitters and Pipefitters Local Union No. 357 Health and Welfare

Insurance Fund; Kalamazoo Plumbers and Pipefitters Local No. 357 401(k) Fund;

Kalamazoo Plumbers, Pipefitters and HVAC Service Local 357 Joint

Apprenticeship and Training Fund; Kalamazoo Plumbers and Pipefitters Local 357

Industry; United Association of Journeymen Plumbers and Journeymen

Steamfitters International Training Fund; (hereinafter "Funds") are each a jointly-

trusted fund established pursuant to Section 302 of the Labor Management

Relations Act ("LMRA"), 29 U.S.C. Section 186 and Sections 302 and 515 of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Sections

1132 and 1145, and bring this action on behalf of their individual participants.

      2.     The Kalamazoo Plumbers and Pipefitters Local Union No. 357

(hereinafter "Union" or “Local 357”) is a labor organization, as defined in Section

451 of the National Labor Relations Act, 29 U.S.C. § 152 (5), with its principal

place of business located at 11847 Shaver Road, Schoolcraft, Michigan 49087.


                                        2
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20         PageID.3   Page 3 of 15



      3.     Upon information, knowledge and belief Defendant, Dan Wood

Company is a Michigan corporation (hereinafter referred to as “Company”), and

the principal place of business being 3950 E Milham Rd., Portage, MI 49002.

      4.     Upon information and belief Marion J. Wood is the owner, officer,

and president of Dan Wood Company, located at 3950 E Milham Rd., Portage, MI

49002, and does business in the State of Michigan.

      5.     Upon information and belief Daniel J. Wood, Jr. is the owner, officer,

and director of Dan Wood Company, located at 3950 E Milham Rd., Portage, MI

49002, and does business in the State of Michigan.

      6.     Jurisdiction of this Court is founded on Section 301(a) of the LMRA,

as amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29

U.S.C. Section 1132 and 1145, as amended by the Multiemployer Pension Plan

Amendment Act of 1980 ("MPPAA") and Federal common law. This Court also

has pendent jurisdiction of any state-law claims ancillary to the relief sought

herein.

                               COUNT I
                  ERISA: DELINQUENT CONTRIBUTIONS


      7.     Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 6 of their Complaint as fully set forth herein.


                                        3
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20        PageID.4   Page 4 of 15



      8.     Section 515 of ERISA provides that “every employer who is obligated

to make contributions to a multi-employer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall, to the extent not

inconsistent with law, make such contributions in accordance with the terms and

conditions of such plan or such agreement.”

      9.     Section 502 of ERISA provides a federal forum for enforcement of

the various duties imposed by ERISA, including, but not limited to, allowance of a

lawsuit to enjoin any act which violates ERISA or to obtain other appropriate legal

and equitable relief.

      10.    Pursuant to the collective bargaining agreement (hereinafter “CBA”)

between Company and the Union, Company agreed to make employee fringe

benefit contributions and assessments to the Funds for each employee covered by

the collective bargaining agreement, which are individuals in the appropriate

bargaining unit who perform covered work ("Employees"), and to be bound by the

terms and conditions set forth in the Funds' Trust Agreements (the "Trust

Agreements"). Defendants have copies of all records within their files.

      11.    The Funds are third-party beneficiaries of the parties’ collective

bargaining agreement.




                                       4
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20           PageID.5    Page 5 of 15



         12.    Company has violated both its contractual and statutory obligations by

failing to submit its pertinent books and records for an audit and failing to make all

of the fringe benefit contributions and assessments due on behalf of each

Employee covered by the collective bargaining agreement and as incorporated in

same, the relevant Trust Agreements.

         13.    As a result of Company’s violations of its contractual and statutory

obligations, Defendants have violated ERISA, the collective bargaining agreement

and the relevant Trust Agreements.

         14.    Plaintiffs are entitled to all remedies under ERISA, including, but not

limited to, payment of fringe benefit contributions owed, audit assessments,

liquidated damages, attorneys’ fees and costs.

         15.    At all relevant times, Defendant Company was bound to the parties’

collective bargaining agreement.


         16 .   The Funds have been damaged in such amount as is found due by an

audit.

         17.    Further, in operating Company, upon information, knowledge and

belief, Defendants Marion J. Wood and Daniel J. Wood, Jr. have, among other

things, (a) failed to follow business formalities, (b) failed to adequately capitalize

the business which has caused a failure to remit contributions to Plaintiffs, (c)

                                          5
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20         PageID.6    Page 6 of 15



commingled personal and business assets, and (d) committed fraud by taking

monies from the business while failing to make fringe benefit contributions to

Plaintiffs.

       18.    An injustice will be imposed on Plaintiffs in the absence of individual

liability because the ability of Defendant Company to pay delinquencies owed to

Plaintiffs and their participants is in serious doubt.

       19.    Defendant Company has fraudulently avoided paying required benefit

contributions to Plaintiffs and engaged in misconduct, which includes, but is not

limited to, converting money paid to it for the purpose of paying benefit

contributions to Plaintiff Funds and retaining monies required to be paid for the

benefit of its employees.

       20.    As officers, directors, managers, members and/or shareholders and

persons who make decisions, Defendants Marion J. Wood and Daniel J. Wood, Jr,

are responsible for Defendant Company’s compliance with its contractual and

statutory obligations to Plaintiffs.

       21.    Notwithstanding Company’s contractual and statutory obligations,

upon information, knowledge and belief, Defendants Marion J. Wood and Daniel J.

Wood, Jr. have failed to follow business formalities, had personal knowledge of




                                          6
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20          PageID.7    Page 7 of 15



Company’s undercapitalization, and with the requisite intent, fraudulently and

improperly diverted monies which were to be paid for the benefit of its employees.

      22.    Because of Defendants Marion J. Wood and Daniel J. Wood, Jr.’s

actions and/or inactions cited within this Complaint, Plaintiffs have suffered

financial losses.

             WHEREFORE, Plaintiffs request that the Honorable Court grant the

      following relief:

             a.     Order an audit of the Company to determine the amount due the
                    Funds;

             b.     Enter a judgment in the Plaintiffs' favor against Company and
                    individual Defendants for all amounts revealed as owing by
                    said audit, together with any accumulated interest thereon,
                    actual attorney fees, court costs, audit and other collection costs
                    and other sums as may become due or discovered to be due the
                    Funds during the pendency of this action;

             c.     That jurisdiction of this matter be retained pending compliance
                    with the Court's orders; and

             d.     Any such other, further or different relief as may be just and
                    equitable under the circumstances.

                                   COUNT II
                          BREACH OF FIDUCIARY DUTIES

      23.    Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 22 of their Complaint as fully set forth herein.



                                        7
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20         PageID.8   Page 8 of 15




                                            General

      24.    Participants of the Funds were employed by Company to perform

work and provide labor on various construction projects in the State of Michigan.

      25.    The participants of the Funds provided labor and services, on behalf

of Company, pursuant to the parties’ CBA and thus earned outstanding fringe

benefit contributions in connection with and in furtherance of their employment

and labor on said projects.

      26.    Company was obligated to pay fringe benefit contributions to the

Funds for these participants on said projects.

      27.    The outstanding accrued fringe benefit contributions were properly

payable to the Funds administered by Plaintiffs when due.

      28.    Company received monies on said projects, but failed to pay all of the

fringe benefit contributions owed the Funds on said projects when due.

      29.    The accrued fringe benefit contributions and monies in Company’s

possession, custody and/or control from said projects which were available to pay

the participants’ accrued fringe benefit contributions were to be held in trust by

Defendants in their capacity as fiduciaries, as required by ERISA, 29 U.S.C.

§1145, until Defendants paid to Plaintiffs said fringe benefit contributions in

accordance with the terms and conditions of their CBA and Trust Agreements.


                                        8
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20         PageID.9   Page 9 of 15



       30.   The Trust Agreements for the Funds, incorporated by the relevant

CBA provide that unpaid contributions become plan assets at the time they become

due.

       31.   Defendants, including the individual Defendants, being Marion J.

Wood and Daniel J. Wood, Jr., had actual and/or constructive notice of the above-

referenced Trust Agreements and their respective amendments.

       32.   Thus, Company accrued fringe benefit contributions owed to the

Funds on said projects, that became plan assets of the respective Funds

administered by Plaintiffs at the time they became due, as provided for in the Trust

Agreement and Plan documents, within the meaning of ERISA §3(21)(A); 29

U.S.C. §1002(21)(A).

       33.   ERISA provides that a person is a fiduciary with respect to the Funds

to the extent that the person exercises any discretionary authority or control with

the respect to the disposition of Plan assets. ERISA §3(21)(A); 29 U.S.C. §

1002(21)(A).

       34.   Owners, officers, and/or directors of Company are considered

fiduciaries of the Funds based upon the conduct and authority of said people,

including, but not limited to, their personal exercise of discretionary authority and

control over Funds’ assets.


                                        9
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20        PageID.10   Page 10 of 15




                  MARION J. WOOD AND DANIEL J. WOOD, JR.

        35.   Defendants Marion J. Wood and Daniel J. Wood, Jr. as owners,

officers, and/or directors of Company, and upon information, knowledge and

belief, personally exercised discretionary authority and control over the disposition

of Company’s accrued fringe benefit contributions, being plan assets recognized by

ERISA.

        36.   Defendants Marion J. Wood and Daniel J. Wood, Jr., as owners,

officers, and/or directors of Company are considered a fiduciary of the Funds

based upon their conduct and authority over the contributions associated with

same.

        37.   Upon information, knowledge and belief, Defendants Marion J. Wood

and Daniel J. Wood, Jr., as owners, officers, and/or directors of Company,

personally exercised discretionary authority and control over the disposition of

Company’s accrued fringe benefit contributions, which are plan assets as defined

by ERISA and the relevant Trust Agreement and Plan documents.

        38.   Since Defendants Marion J. Wood and Daniel J. Wood, Jr., as owners,

officers, and/or directors of Company personally exercised discretionary authority

and control over Company’s accrued fringe benefit contributions, being plan

assets, they are a fiduciary of the Funds.


                                        10
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20      PageID.11    Page 11 of 15



      39.    Although legally and contractually obligated to do so, Defendants

Marion J. Wood and Daniel J. Wood, Jr. failed to turn over the above-mentioned

plan assets by failing to pay all of the accrued outstanding fringe benefit

contributions to Plaintiffs when due.

      40.    Upon information, knowledge and belief, Defendants Marion J. Wood

and Daniel J. Wood, Jr. utilized the accrued outstanding fringe benefit

contributions and monies within their possession, custody and/or control for

purposes other than payment to Plaintiffs.

      41.    In failing to turn over such plan assets to Plaintiffs, Defendants

Marion J. Wood and Daniel J. Wood, Jr. violated 29 U.S.C. §§1145, 1104 and

1109, and his obligations under the CBA and Trust Agreements.

      42.    Defendant Marion J. Wood and Daniel J. Wood, Jr.’s failure to turn

over the plan assets, failure to make fringe benefit contributions to Plaintiffs,

failure to account for those contributions, and misuse of funds and monies

otherwise payable to Plaintiffs, constitutes a breach of fiduciary duties regarding

the Funds pursuant to 29 U.S.C. §1104(a)(1)(A) and are violations of 29 U.S.C. §§

1145, 1104 and 1109(a).

      43.    Thus, by directing that Company’s assets, which were owed to the

Funds, be paid for other purposes instead of being deposited with the Funds for


                                        11
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20        PageID.12   Page 12 of 15



their participants and beneficiaries, Defendants Marion J. Wood and Daniel J.

Wood, Jr. failed to discharge their fiduciary duties with respect to the Funds solely

in the interest of the participants and beneficiaries as required by ERISA 404(a)(1);

29 U.S.C. §1104(a)(1).

         44.   ERISA imposes personal liability on a fiduciary that breaches

fiduciary duties. 29 U.S.C. §1109.

         45.   As a result of their above-mentioned actions, Defendant Marion J.

Wood and Daniel J. Wood, Jr. breached their fiduciary duties owed to the Funds

and are thus, personally liable to the Funds for such breaches.

         45.   Defendant Marion J. Wood and Daniel J. Wood, Jr. knew or should

have known that they would be held personally liable for their above-referenced

actions.

         46.   ERISA also provides that if there is a loss caused by a breach of

fiduciary duty, the fiduciary must make the Plan whole by restoring any losses

caused by the breach. 29 U.S.C. §1109.

         47.   Due to the above-mentioned actions and/or inactions of Defendants

Marion J. Wood and Daniel J. Wood, Jr., the loss to the Funds will be revealed by

audit.




                                       12
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20          PageID.13   Page 13 of 15



      48.      Defendant Marion J. Wood and Daniel J. Wood, Jr., as a fiduciary,

must make the Funds whole by restoring the above-mentioned losses to be

determined, to the Funds.

      49.      As stated within, the Funds have been damaged in an amount found

due by audit because of Defendant Marion J. Wood and Daniel J. Wood, Jr.’s

breach of their fiduciary duties.

WHEREFORE, Plaintiffs request that the Court grant the following relief:

            a. Order an audit of the Company to determine the amount due the
               Funds;

            b. Enter a judgment in the Plaintiffs' favor against Company and
               individual Defendants for all amounts revealed as owing by said audit,
               together with any accumulated interest thereon, actual attorney fees,
               court costs, audit and other collection costs and other sums as may
               become due or discovered to be due the Funds during the pendency of
               this action;

            c. That jurisdiction of this matter be retained pending compliance with
               the Court's orders; and

            d. Any such other, further or different relief as may be just and equitable
               under the circumstances.

                              COUNT III
                MICHIGAN BUILDING CONTRACT FUND ACT

      50.      Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 49 of their Complaint as fully set forth herein.



                                         13
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20        PageID.14    Page 14 of 15



      51.    Participants of the Funds were employed by Defendant Company to

perform work on various construction projects in the State of Michigan.

      52.    Defendant Company has failed to pay all of the fringe benefit

contributions owed the Funds on said projects.

      53.    The Michigan Building Contract Fund Act (the "Act"), MCLR

570.151 et seq., imposes a trust on funds paid to a building contractor with

subcontractors and material men as beneficiaries of said trust.

      54.    Under the Act, Company, Marion J. Wood, and Daniel J. Wood, Jr.

are fiduciaries and trustees for the Funds' participants, who are the beneficiaries of

all monies paid to Company on said projects.

      55.    The Defendants have failed to pay over to the Funds the monies held

in trust and covered by the Act, which are due the Plaintiffs.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

             a.    Order an audit of the Company to determine the amount due the
                   Funds;

             b.    Enter a judgment in the Plaintiffs' favor against Company
                   and individual Defendants for all amounts revealed as
                   owing by said audit, together with any accumulated
                   interest thereon, actual attorney fees, court costs, audit
                   and other collection costs and other sums as may become
                   due or discovered to be due the Funds during the
                   pendency of this action;



                                        14
Case 2:20-cv-11123-GCS-MJH ECF No. 1 filed 05/06/20                    PageID.15   Page 15 of 15



                   c.       That jurisdiction of this matter be retained, pending compliance
                            with the Court's orders; and

                   d.       Any such other further or different relief as may be just and
                            equitable under the circumstances.

                                                     Respectfully submitted,

                                                     NOVARA TESIJA & CATENACCI, PLLC

                                                     By: /s/Edward J. Pasternak
                                                     Edward J. Pasternak (P58766)
                                                     Attorneys for Plaintiffs
                                                     888 West Big Beaver Road, Suite 600
                                                     Troy, MI 48084
                                                     (248) 354-0380
Dated: May 6, 2020                                   ejp@ntclaw.com
W:\FUNDS\Plumbers 357\Collection\ComplaintWood.doc




                                                     15
